UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2174


KATRINA OKOLI,

                 Plaintiff - Appellant,

          v.

MAYOR AND CITY COUNCIL OF BALTIMORE,

                 Defendant - Appellee,

          and

THE CITY OF BALTIMORE; JOHN P. STEWART, Executive Director;
MARTIN O’MALLEY, Mayor; MICHAEL R. ENRIGHT, 1st Deputy
Mayor; COLM O’COMARTUN, Special Assistant; COMMISSION ON
AGING & RETIREMENT ED. (CARE),

                 Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:06-cv-03025-WMN)


Submitted:   January 31, 2013                Decided:   March 14, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Katrina Okoli, Appellant Pro Se.        Gary Gilkey, Assistant
Solicitor, Allyson Murphy Huey, BALTIMORE CITY DEPARTMENT OF
LAW, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Katrina    Okoli     proceeded     to     trial   on   her    claims    of

employment discrimination on three grounds.                    The jury found for

Okoli on her retaliation claim only, awarding her $60,000 in

nominal damages for that claim.                Thereafter, the district court

granted Defendant’s motion for judgment as a matter of law in

part, reducing Okoli’s nominal damages award to one dollar.                         The

court also denied Okoli’s motion to reconsider the matter.                           On

appeal, Okoli challenges the district court’s reduction of her

jury award and denial of her motion to reconsider.                           For the

reasons that follow, we affirm.

             Okoli     failed    to   submit     any     evidence    to    establish

compensatory or other economic damages that occurred as a result

of   Defendant’s       termination        of   her   employment.          Thus,     the

district court instructed the jury that, if it found for Okoli,

it   could   only    award      nominal    damages.       Despite    the    district

court’s clear instructions that nominal damages was an award of

only one dollar, or other small sum, the jury awarded Okoli

$60,000. The district court therefore granted the Defendant’s

motion for judgment as a matter of law to reduce the award to

one dollar.

             On appeal, Okoli does not contest the fact that she

entered no evidence to support the jury’s award.                           We review

grant of a motion for judgment as a matter of law de novo, and

                                           3
view the facts in the light most favorable to the nonmoving

party.     Sloas v. CSX Transp. Inc., 616 F.3d 380, 392 (4th Cir.

2010).       We find no reversible error and therefore affirm the

district court’s order granting, in part, Defendant’s motion for

judgment        as        a        matter       of        law     and      the        order     denying

reconsideration               of    the     matter.             See   Okoli      v.    Mayor    &    City

Council of Baltimore, No. 1:06-cv-03025-WMN (D. Md. June 28,

2012; Sept. 25, 2012).

             We      further          deny      Okoli’s          motion    for        transcripts     at

Government expense.                 An appellant has the burden of including in

the   record         on       appeal        a   transcript            of   all        parts     of   the

proceedings material to the issues raised on appeal.                                            Fed. R.

App. P. 10(b); 4th Cir. R. 10(c).                                An appellant proceeding on

appeal     in     forma            pauperis          is    entitled        to         transcripts     at

Government expense only in certain circumstances.                                             28 U.S.C.

§   753(f)      (2006).              Under      28    U.S.C.          § 753(f),        Okoli    is   not

entitled to a transcript at Government expense unless a circuit

judge certifies that the appeal is not frivolous, but rather,

presents a substantial question.                            Rhodes v. Corps of Eng’rs of

U.S. Army, 589 F.2d 358, 359-60 (8th Cir. 1978) (per curiam);

see Jones v. Superintendent, Va. State Farm, 460 F.2d 150, 152

(4th Cir. 1972) (noting that “[i]t is settled in this circuit

that ‘an indigent is not entitled to a transcript at government

expense without a showing of the need, merely to comb the record

                                                      4
in the hope of discovering some flaw.’” (quoting United States

v. Glass, 317 F.2d 200, 202 (4th Cir. 1963))).         On this record,

we conclude that Okoli has not made the requisite showing and

these   arguments,   in   their   current    form,   fail    to   provide

“specific issues and supporting facts and arguments raised on

appeal” as required by Local Rule.       4th Cir. R. 34(b).

          Accordingly,    we   affirm.       We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                   5